                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DISTRICT


 GAIL SMITH, individually and on behalf of
 similarly situated persons,                                     CIVIL ACTION

                Plaintiff,

         vs.
                                                               NO. 7:19-cv-00105-FL
 SOUTHEASTERN PIZZA PEOPLE, INC.
 d/b/a “Domino’s Pizza” and JOHN E.
 RIDGE,

                Defendants.



       ORDER GRANTING JOINT MOTION TO STAY PENDING MEDIATION

       The Parties having agreed pursuant to the Joint Motion to Stay Pending Mediation for

purposes of pursuing settlement and other good cause appearing:

       IT IS HEREBY ORDERED that this litigation is STAYED for 120 days;

       IT IS FURTHER ORDERED that all further agreements between the Parties set forth in

the Joint Motion to Stay Pending Mediation are APPROVED and it is ORDERED that the Parties

shall adhere thereto, subject to further order of the Court.



                       27th
       Dated this the _______           September
                              day of ____________________, 2019.




                                                       The Honorable Louise Wood Flanagan
                                                       United States District Judge




FPDOCS 36093884.1
